IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30003
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAMES G. “JERRY” LABARBA, SR.,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 99-CR-50103-1
                       --------------------
                          October 1, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     James G. “Jerry” LaBarba, Sr., appeals his jury convictions

for conspiring to commit bank fraud and to misapply bank funds

and aiding and abetting bank fraud.   He argues that the district

court erred in excluding proffered evidence of a work-out

agreement between him and the defrauded bank.   After reviewing

the record and the briefs of the parties, we hold that the

district court did not abuse its broad discretion in excluding

the evidence as being irrelevant to LaBarba’s intent and, in any

event, did not abuse its discretion in excluding the evidence

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-30003
                               -2-

under Federal Rule of Evidence 403.   See United States v.

Waldrip, 981 F.2d 799, 806 (5th Cir. 1993); United States v.

Tidwell, 559 F.2d 262, 265-67 (5th Cir. 1977).

     AFFIRMED.